Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 5-12, 16-17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0364558; hereinafter Wu) in view of Tsair et al. (US 8,669,607; hereinafter Tsair), and further in view of Cai et al. (US 10,103,156; hereinafter Cai).  
Regarding claim 1, Wu discloses, in fig. 1, a nonvolatile memory device comprising: a floating gate FG below a control gate CG, and between an erase gate EG and a word line WL, wherein a first side portion of the floating gate FG and a second side portion of the floating gate FG extend laterally beyond the control gate CG in substantially equal amounts (fig. 5F); the erase gate EG on the first side portion of the floating gate FG; and a first control gate spacer 118a between the control gate CG and the word line WL, wherein the first control gate spacer 118a at least partially covers a top surface of the second side portion of the floating gate FG.  
Wu fails to disclose the erase gate overhangs the first side portion of the floating gate. 
However, Tsair discloses the erase gate 47overhangs the first side portion of the floating gate FG (fig. 13). It would have been obvious to the ordinary artisan at the time the invention was made to form the erase gate as taught by Tsair in order to increase capacitive coupling between the erase gate and the floating gate, thereby increasing performance of the memory cells, particularly in programming operations (col. 2, lines 39-48).
The combination of Wu and Tsair fails to disclose the second control gate spacer is thinner than the first control gate spacer.
However, Cai discloses a second control gate spacer 472 between the control gate 448 and the erase gate 450, the second control gate spacer 472 covers a portion of a top surface of the first side portion of the floating gate 446, the second control gate spacer 472 is directly on a side surface of the control gate 448, wherein the second control gate spacer 472 is thinner than the first control gate spacer 471 (fig. 4o). It would have been obvious to those having ordinary skill in the art at the time of invention to form the control gate spacer as taught by Cai since the thickness of the control gate spacer define the offset of the control gate from the floating gate on the first side portion. The offset improves erase performance.

Regarding claim 2, Wu discloses wherein the first control gate spacer 118a completely covers the top surface of the second side portion of the floating gate FG (fig. 1).
Regarding claim 5, Tsair discloses further comprising: a tunnel dielectric layer 45 between the erase gate 47 and the floating gate 17, wherein the tunnel dielectric layer 45 covers the top surface of the first side portion of the floating gate 17 (fig. 13).
Regarding claim 6, Tsair discloses wherein the tunnel dielectric layer 45 is adjacent to the second control gate spacer 31 (fig. 13).
Regarding claim 7, Wu discloses further comprising: a floating gate spacer 37 between the floating gate FG and the word line 49 (fig. 1).
Regarding claim 8, Tsair discloses further wherein the floating gate spacer 37 is adjacent to the first control gate spacer 31 (fig. 13).
Regarding claim 9, Tsair discloses wherein the floating gate spacer 37 and the first control gate spacer 31 are made of different materials (fig. 13).
Regarding claim 10, Tsair discloses wherein the erase gate 47 is over the top surface of the first side portion of the floating gate 17 (fig. 13).
Regarding claim 21, Tsair discloses wherein the tunnel dielectric layer 45 extends over a side surface of the first side portion of the floating gate 17 (fig. 13).
Regarding claim 22, Tsair discloses wherein the tunnel dielectric layer 45 and the second control gate spacer 31 are directly on the top surface of the first side portion of the floating gate 17 (fig. 13).

 Regarding claim 11, Wu discloses, in fig. 1, a nonvolatile memory device comprising: a floating gate FG below a control gate CG, and between an erase gate EG and a word line WL, wherein a first side portion of the floating gate FG and a second side portion of the floating gate FG extend laterally beyond the control gate CG in substantially equal amounts (fig. 5F); the erase gate EG on the first side portion of the floating gate FG; and a first control gate spacer 118a between the control gate CG and the word line WL, wherein the first control gate spacer 118a at least partially covers a top surface of the second side portion of the floating gate FG; and a floating gate dielectric spacer 146a (or 182’/194 in fig. 5Q) between the floating gate FG and the word line WL.  
Wu fails to disclose the erase gate overhangs the top surface of the first side portion of the floating gate. 
However, Tsair discloses the erase gate 47overhangs the top surface of the first side portion of the floating gate FG (fig. 13); a second control gate spacer 31 between the control gate 23 and the erase gate 47, the second control gate spacer 31 covers a portion of the top surface of the first side portion of the floating gate 17; and a tunnel dielectric layer 45 between the erase gate 47 and the floating gate 17, wherein the second control gate spacer 31 is between the tunnel dielectric layer 45 and the control gate 23.  
It would have been obvious to the ordinary artisan at the time the invention was made to form the erase gate as taught by Tsair in order to increase capacitive coupling between the erase gate and the floating gate, thereby increasing performance of the memory cells, particularly in programming operations (col. 2, lines 39-48).
The combination of Wu and Tsair fails to disclose the second control gate spacer is thinner than the first control gate spacer.
However, Cai discloses a second control gate spacer 472 between the control gate 448 and the erase gate 450, the second control gate spacer 472 covers a portion of a top surface of the first side portion of the floating gate 446, the second control gate spacer 472 is directly on a side surface of the control gate 448, wherein the second control gate spacer 472 is thinner than the first control gate spacer 471 (fig. 4o). It would have been obvious to those having ordinary skill in the art at the time of invention to form the control gate spacer as taught by Cai since the thickness of the control gate spacer define the offset of the control gate from the floating gate on the first side portion. The offset improves erase performance.

Regarding claim 12, Wu discloses wherein the first control gate spacer 118a completely covers the top surface of the second side portion of the floating gate FG (fig. 1).
Regarding claim 16, Tsair discloses wherein the first control gate spacer 31 and the floating gate dielectric spacer 37 are made of different dielectric materials (fig. 13).
Regarding claim 17, Wu discloses wherein the floating gate dielectric spacer 146a (or 182’/194 in fig. 5Q) uniformly covers the first control gate spacer 118a and the floating gate FG (fig. 1).
Regarding claim 23, Tsair discloses wherein the tunnel dielectric layer 45 extends over a side surface of the first side portion of the floating gate 17 (fig. 13).
Regarding claim 24, Tsair discloses wherein the second control gate spacer 31 is directly on a side surface of the control gate 23 (fig. 13).
Regarding claim 25, Tsair discloses wherein the tunnel dielectric layer 45 and the second control gate spacer 31 are directly on the top surface of the first side portion of the floating gate 17 (fig. 13).
Regarding claim 26, Tsair discloses wherein the tunnel dielectric layer 45 covers the remaining portion of the top surface of the first side portion of the floating gate 17 (fig. 13).

Response to Arguments

2.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818